Citation Nr: 0815384	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-12 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic disability 
manifested by heart murmur, to include chest pain, dizziness 
and shortness of breath.

2.  Entitlement to service connection for low back pain.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for bilateral knee 
disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from July 1994 to July 1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for bilateral 
knee disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Additional evidence was received in 2006 after the case had 
been certified to the Board by the RO.  Under 38 C.F.R. § 
20.1304, such evidence usually requires a return of the case 
to the RO for review, consideration, and preparation of a 
supplemental statement of the case (SSOC) prior to a Board 
decision, unless there has been a waiver of such initial RO 
review.  The evidence in this instance consists of duplicates 
of select service medical records which were previously 
submitted and already of record at that time of the last of 
the SSOC and thus do not preclude a decision by the Board at 
this time.  


FINDINGS OF FACT

1.  The veteran's symptoms of chest pain, dizziness, or 
shortness of breath alone do not constitute a disability for 
which VA compensation benefits may be awarded.  There is no 
indication of any currently manifested chronic disability 
etiologically related to the benign heart murmur.

2.  Low back pain did not manifest during service, and is not 
attributable to any event during service.

3.  Headaches did not manifest during service, and are not 
attributable to any event during service.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by heart murmur to 
include chest pain, dizziness and shortness of breath was not 
incurred in or aggravated by active service, nor may in-
service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  Low back pain was not incurred in or aggravated by active 
service, nor may in-service incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2007).  

Service incurrence will be presumed for certain chronic 
diseases, such as arthritis or cardiovascular disease, if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

heart murmur, chest pain, dizziness and shortness of breath 

In this case, the veteran maintains that chest pain, 
dizziness, and shortness of breath had their onset during 
military service as a result of a heart murmur.  A review of 
the competent and credible evidence of record, however, fails 
to show that service connection is warranted.

Service medical records (SMRs) show that a heart murmur was 
found on entrance examination in 1993.  Cardiology work up 
revealed a benign systolic ejection murmur with no evidence 
of structural heart disease.  The veteran denied complaints 
of chest pain, shortness of breath, palpitations, syncope or 
near syncope.  She was considered fit for duty from a 
cardiovascular standpoint.  At separation in April 1998, the 
veteran reported a history of dizziness/fainting spells, 
chest pain/pressure, heart palpitations, and heart trouble.  
The examiner noted the veteran had a history of mild 
dizziness during pregnancy which was not considered 
disabling.  The veteran was also noted to have occasional 
rare palpitations and chest pain (duration 30-45 seconds) 
which spontaneously resolved and were not considered 
disabling.  On examination chest X-ray and 
electrocardiographic (EKG) were both normal and her blood 
pressure was 110/54.  The veteran's history of heart murmur 
was noted, with an otherwise negative cardiovascular disease 
history.  

Post service records show that in June 2001, during the third 
trimester of her pregnancy, the veteran was evaluated for 
history of questionable mitral valve prolapse and history of 
heart murmur.  An EKG showed sinus tachycardia with 
nonspecific inferior T-wave abnormalities.  An echocardiogram 
showed normal left ventricular systolic function and normal 
valvular structure.  There was no significant valvular 
pathology or evidence of ASD (atrial septal defect) or PFO.  
Echocardiography was also normal.  The clinical impression 
was benign heart murmur most likely secondary to a flow 
murmur.  The veteran was considered asymptomatic and 
hemodynamically stable.  In December 2003, she was evaluated 
and treated for symptoms of dizziness, nausea, stuffy nose, 
pressure headache, cough secondary to a cold.  A chest X-ray 
was essentially normal.  

It is now well-settled that in order to be considered for 
service connection, a claimant must have a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  Chest pain, dizziness and shortness of 
breath are essentially symptoms, not a diagnosis of a disease 
entity.  

Although a heart murmur was noted in service, this was not 
considered to be indicative of heart disease or any 
abnormality of the heart sufficient to cause or result in 
identifiable disability.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a 
finding of an underlying disorder, cannot be service 
connected).  The veteran was not shown to have any 
identifiable pathology of the heart at any time during active 
military service.  There is also no evidence of 
cardiovascular disease in the one year presumptive period 
after the veteran left military service.  There is in fact, 
no clearly identified pathology of the heart even at present. 

In the absence of a clear diagnosis of a disability, or 
abnormality which is attributable to some identifiable 
disease or injury during service, an award of service 
connection is not warranted.  Consequently, the veteran's 
claim for service connection must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).


low back pain and headaches 

The veteran also contends that she currently has chronic low 
back pain and headaches that had their onset during service.  

SMRs fail to reveal any significant back or headache 
disability.  The veteran did not indicate a specific injury 
during service, and none is documented in the SMRs.  
Moreover, no pertinent complaints or findings specific to the 
spine or head were recorded at the time of separation from 
active duty in 1998.  In fact, she specifically denied 
recurrent back pain as well as frequent or severe headaches.  
As a result, the veteran's SMRs do not affirmatively 
establish that any chronic disability had its onset during 
military service.  

The paucity of evidence of in-service incurrence is not, 
however, the only shortcoming in this claim as there are no 
medical records immediately subsequent to service that 
contain a diagnosis of any pertinent back or headache 
disability.  The post-service evidentiary record shows the 
veteran first complained of headaches in December 2003, in 
connection with a cold.  Likewise, the claims folder is 
devoid of any treatment records or other medical documents 
pertaining to a back disability until November 2005, when she 
began fairly regular treatment with a chiropractor for low 
back pain.  At that time she indicated a lessening in 
headaches since starting treatment.  

The absence of evidence of a chronic disability in the SMRs 
or of persistent symptoms of a disability between separation 
from service along with the first evidence of a disability 
many years later constitutes negative evidence tending to 
disprove the assertion that the veteran was disabled from any 
disease or injury during her service.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  In addition, the record is negative 
for a medical opinion linking the claimed disabilities to 
military service.  See Hickson, supra.  

As an aside, to the extent that the veteran asserts that her 
headaches are attributable to her low back disorder, the 
Board notes that service connection in this regard is denied 
as a matter of law.  Service connection is not in effect for 
the veteran's low back disorder.  See generally, 38 C.F.R. 
§ 3.310(a) (2007). 

At this time, the Board acknowledges that the veteran was not 
examined for the purpose of addressing her service connection 
claims; however, given the facts of this case VA examinations 
are not required.  Specifically, under the statute, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  

In this case, there is no credible, competent evidence 
indicating that the claimed low back pain or headaches may be 
associated with service.  Instead, it is clear upon review of 
the record that the veteran developed the claimed 
disabilities several years after separation from active 
military service and that they are not related to any event 
of service.  Because the evidence of record is sufficient to 
make a decision in this case, VA is not required to provide 
the veteran with a medical examination absent a showing by 
the veteran of a current disability and an indication of a 
causal connection between the claimed disability and service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

A preponderance of the evidence weighs against the claims, 
and there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
or her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 

In an April 2005 letter, the RO informed the veteran of its 
duty to assist her in substantiating her claims under the 
VCAA, and the effect of this duty upon her claims.  The 
letter pre-dated the RO's June 2005 rating decision.  See 
also VCAA letter dated in April 1007.

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to her claims has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The veteran's service medical 
records and post service treatment reports are of record.  It 
is therefore the Board's conclusion that she has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  Accordingly, the Board finds that VA met its duty 
to notify the veteran of her rights and responsibilities 
under the VCAA.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, such other 
issues are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for chronic disability manifested by heart 
murmur, to include chest pain, dizziness and shortness of 
breath is denied.

Service connection for low back pain is denied.

Service connection for headaches is denied.  


REMAND

The veteran asserts that she has bilateral knee disabilities 
that had their onset during service.  SMRs reveal a report of 
right knee pain in July 1994.  In November 1994, she 
complained of left knee pain which began during bootcamp and 
was aggravated by running.  The clinical assessment was 
generalized left knee pain anteriorly possible patellofemoral 
pain syndrome.  She did not otherwise indicate any specific 
injuries during service, and none are documented.  At 
separation in 1998, the veteran noted a history of bilateral 
knee pain.  The examining physician noted the history of 
complaints during service but considered the symptoms 
nondisabling.  

In this case, the veteran's reports of bilateral knee pain at 
separation, as well as her contentions regarding continuation 
of those symptoms thereafter, raise medical questions 
regarding the onset of any disability.  There are no post 
service treatment records that sufficiently address the 
question of whether the veteran has a bilateral knee 
disability that had its onset during service.  As such, a VA 
examination is needed to determine whether she has the 
claimed disabling disability and, if so, whether it is 
related to service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of her claimed 
bilateral knee disabilities, or to 
provide the identifying information and 
any necessary authorization to enable the 
AMC/RO to obtain such evidence on her 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the veteran, so inform the veteran and 
request that she obtain and submit it.

2.  The veteran should also undergo an 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
current bilateral knee disability.  The 
claims folder must be made available to 
the examiner(s) for review of the case, 
and the examination report(s) should 
include discussion of the veteran's 
documented medical history and 
assertions.  A notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies are to be performed and 
the examiner should review the results of 
any testing prior to completing the 
report.  All findings should be reported 
in detail.  Complete diagnoses should be 
provided.

a.  The examiner should discuss the 
nature and extent of any disability 
involving the left and right knees, 
to include patellofemoral pain 
syndrome and then set forth the 
medical probability that any 
disability is traceable to any 
incidents, symptoms, or treatment 
the veteran experienced or 
manifested during service.  
Specifically, the examiner should 
address the veteran's complaints 
during service as the possible onset 
of any current knee disabilities.

b.  The examiner should specifically 
address whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 
percent), at least as likely as not 
(i.e., a probability of 50 percent), 
or unlikely (i.e., a probability of 
less than 50 percent) that the 
clinical manifestations of a 
bilateral knee disability developed 
while the veteran was in service or 
within one year following her 
separation from service in 1998.  If 
the veteran's current bilateral knee 
disability cannot be regarded as 
having been incurred while the 
veteran was in service, the examiner 
should specifically indicate so.  

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the veteran and her 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


